Burch, J.
(dissenting) : I am not prepared to yield assent to the conclusion reached by the majority of the court in this case.
It was an established canon in Blackstone’s day that statutes against fraud should be liberally and beneficially expounded. (Bla. Com. 88.) In Sutherland on Statutory Construction, section 444, Lord *615Mansfield is quoted as saying that “these statutes cannot receive too liberal a construction or be toe much extended in suppression of fraud” ; and lapse of time has not abated any of the force of the rule. When, therefore, the legislature has set itself to the task of extirpating as far as possible the pernicious effects of fraud in the, business relations of men, the court should hesitate to exclude any class of persons or any class of transactions from the operation of the law, if fairly included in its terms.
If the words of the statute (§ 67e) be looked to, the meaning is too obvious for argument. The language is as unmistakable as it is emphatic.
This section names its own transfers, designates its own persons, specifies its own lodgment for the guilty intent, makes its own exceptions, declares its own consequences, and prescribes its own remedy. There is neither uncertainty nor ambiguity in either scope or detail, and if any exceptions to the operation of the law other than the one named had been contemplated they would have been expressed in it. The decision rendered, however, does impose on this act of congress a limitation not discoverable from its terms, and utterly nullifies it so far as an “entire class of transferees is concerned.
Nor is this all. Not only is the effect of a remedial statute narrowed and constrained, but the latitude of preferential transfers is enlarged. Preferences, too, are obnoxious to the purposes of the law. They are very grudgingly endured in any case, and are suffered at all only because they rise from an honest endeavor to satisfy just obligations and are free from moral turpitude. But under the opinion of the majority of the court, they actually may be contrived at by a covinous mind. Such a construction ought not to prevail. *616Fraud is inherently vicious ; it is the bane and abomination of the business world, and when the law in distinct phrase declares otherwise, it ought not to be permitted actively to control the conduct of a bankrupt in any transaction where either good faith or a present fair consideration is wanting, even if the party dealt witli be a creditor. The way would thus be opened to cunning rogues to parcel out their assets to a few favored creditors for the express purpose of defrauding all others, and they would be enabled thereby to defeat entirely the object of the bankruptcy law.
The carefully chosen and unequivocal phraseology of section 67e of the present law is in such sharp contrast with the provisions of the bankruptcy law of 1867, and makes so great an advance on the provisions of that act, that its signification should not be minimized, contracted, or curtailed, especially when by giving their plain meaning to plain words the fundamental purposes of the law are better subserved.
I am authorized to say that Chief Justice Poster and Mr. Justice Pollock join with me in this dissent.